Citation Nr: 1501304	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-21 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability of the left foot, to include residuals of cold injury.

2.  Entitlement to service connection for a disability of the right foot, to include residuals of a cold injury.

3.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to May 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

As an initial matter, the Board notes that the Veteran filed a claim for cold weather injuries to his left and right feet, which is currently on appeal.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified the scope of a claim on appeal by holding that when a veteran files a claim, he is seeking service connection for his symptoms, regardless of how those symptoms are diagnosed or labeled.  The Court in Clemons held that that the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and other information of record.  In this case, recent private medical records submitted by the Veteran note severe pitting pedal edema in the lower extremities and decreased sensation in a peripheral neuropathy pattern.  As the symptoms the Veteran has attributed to a cold injury such as burning and tingling could also be caused by peripheral neuropathy, the Board has broadened the scope of the Veteran's claim to include any disability of the feet, to include residuals of a cold injury.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a bilateral foot disability, claimed as a cold injury, as well as a lumbar spine disability.  

In a February 2009 Statement in Support of Claim, the Veteran explained that during his active military service, he was deployed to Korea, where he was exposed to cold, snow, and ice.  He reported that following a lengthy filed march in wet, frigid weather, he developed burning, peeling, stinging, numbness, and color changes in his feet which have persisted to this day.  

The Veteran is competent to describe observable symptoms, such as those noted above, and exposure to cold weather is consistent with service in Korea, which the Veteran's service personnel records confirm.  Accordingly, the Board finds that on remand, the Veteran should be afforded a VA examination to clarify whether the Veteran has any neurological or vascular disability of the feet, and if so, whether it is at least as likely as not that this disability has onset in service or was caused or permanently aggravated by the Veteran's active military service, to include exposure to cold weather.  In rendering his or her opinion, the examiner should assume that the Veteran's testimony that he experienced symptoms such as burning, numbness, peeling, and color changes in his feet in service is credible.  

In February 2009, the Veteran also reported that he has "always had pain and problems with my back." He claimed that he was told after separation from service that he had an extra vertebrae and that he should never have enlisted because the physical activities in service aggravated his pre-existing condition.  The Veteran's service treatment records, including his enlistment and separation physicals, are negative for any disabilities of the back or spine.  However, medical records from July 1967 from Greenville General Hospital note that x-rays showed a congenital abnormality with bilateral sacralization, which supports the Veteran's contention that he has a back disability that pre-existed his military service.  Accordingly, the Board finds that a remand is required to afford the Veteran a VA examination of his lumbar spine.  The examiner is asked to determine if the Veteran either has a back disability that had onset in service or a pre-existing condition that was permanently aggravated by the Veteran's active military service.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA examination of his feet.  

The examiner should identify any neurological or vascular conditions affecting the Veteran's feet, to include residuals of a cold weather injury

For each identified condition, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's right and left foot disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include exposure to extreme weather.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.  The examiner should assume that the Veteran's testimony that he experienced symptoms of burning, numbness, peeling, and color changes in his feet following a lengthy field march in cold, wet weather is credible.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. The RO should also schedule the Veteran for a VA examination of his lumbar spine.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to opine whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran had any low back or spine conditions that existed prior to his active military service.  If so, the examiner is asked to opine whether there is clear and unmistakable evidence that this disorder did NOT increase in severity during the Veteran's active military service.  

For any low back or spine condition that did not exist prior to service, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's lumbar spine disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

